Citation Nr: 1615328	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-31 674 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for diabetic nephropathy.

6.  Entitlement to service connection for hypertension, including as secondary to diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1958 to March 1962 and from May 1962 to July 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2012 rating decisions by the New Orleans, Louisiana RO.  In his substantive appeal, the Veteran requested a hearing before the Board; however, in December 2015 he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension and diabetic nephropathy are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Hemorrhoids were not manifested during, and are not shown to be related to, the Veteran's service.

2.  GERD was not manifested during, and is not shown to be related to, the Veteran's service.

3.  The Veteran is not shown to have IBS.

4.  A chronic right or left foot disability was not manifested during the Veteran's active duty service; arthritis of either foot was not manifested within one year after his separation from service; and no diagnosed foot disability is shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for IBS is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2007 and August 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in May 2015.  As will be discussed in greater detail below, the Board finds the examination reports to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims regarding hemorrhoids, IBS, and a left foot disability, the low threshold of McLendon has not been met as there is no evidence that any of these claimed disabilities was manifested during the Veteran's active service, and nothing in the record indicates that any of the disabilities may be related directly to his service.  Therefore, a VA examination to secure a nexus opinion in these matters is not necessary.  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  




Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Hemorrhoids

The Veteran contends that he has hemorrhoids that were incurred in or caused by service.  HIs STRs are silent for any complaints, findings, treatment or diagnosis of hemorrhoids.  On May 1988 service retirement examination, the anus and rectum were normal.

The medical evidence is silent regarding hemorrhoids until April 2007.  On April 2007 treatment, the Veteran complained of rectal pain and perineal pain, and he reported a history of hemorrhoids; the assessments included possible history of hemorrhoids.  On November 2008, the diagnoses included hemorrhoids.  On January 2009 colonoscopy, the findings included small internal hemorrhoids.  On July 2009 treatment, the Veteran reported a history of hemorrhoids.  On November 2009 treatment, he reported having pain in his rectum and believed he had internal hemorrhoids; the assessments following physical examination included hemorrhoids.  On November 2010 colonoscopy, the diagnoses included internal hemorrhoids.  Subsequent treatment records show treatment for hemorrhoids.

Hemorrhoids were not manifested in service, and the Veteran does not contend otherwise.  Consequently, service connection for such disability on the basis that it became manifest in service and persisted is not warranted.  

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed hemorrhoid disability is or may be related to the Veteran's service.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no probative evidence of a nexus between his hemorrhoids and his military service.  

As a layperson the Veteran is not competent to associate a claimed current symptom to remote military service or to opine regarding the etiology of hemorrhoids, in the absence of evidence of onset in service/continuity of symptoms postservice.  Such opinion requires medical training.  He does not cite to supporting medical opinion or medical treatise evidence.  Accordingly, his own opinions are not probative evidence regarding the etiology of this claimed disability.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for hemorrhoids.  Accordingly, the appeal in the matter must be denied.

GERD

The Veteran contends that he has GERD that was incurred in or caused by service.  His STRs show treatment for probable reflux esophagitis in May 1986; an upper GI series was normal and no formal diagnosis was made.  The STRs are otherwise silent for complaints, findings, treatment or diagnosis of GERD.  On May 1988 service retirement examination, the abdomen and viscera were normal.

The medical evidence is then silent for gastrointestinal disability until July 2007; postservice treatment records show diagnoses of H pylori gastritis in July 2007 and esophageal reflux in May 2008.  On June 2009 treatment, the Veteran reported that he was previously evaluated and treated for H. pylori but he had persistent symptoms of GERD, and he had been taking over-the-counter Pepcid with mixed results; the assessments included esophageal reflux.  On November 2009 and subsequent treatment, the assessments included GERD.

On January 2011 VA diabetes examination, the Veteran denied symptoms of gastrointestinal disease.

On May 2015 VA examination, the Veteran reported that he continued to experience reflux, for which he took over-the-counter Cimetidine and milk of magnesia.  The examiner opined that there was no radiographic evidence of gastroesophageal reflux and there was no objective evidence of reflux esophagitis.  The examiner noted that a November 2010 upper endoscopy showed the esophagus to be within normal limits.  The examiner opined that the Veteran's claimed GERD is less likely than not (less than 50% probability) incurred in or caused by reflux esophagitis during service, noting that there is only one documented episode of clinically diagnosed esophagitis which resolved with use of milk of magnesia.

A chronic gastrointestinal disability was not noted in service or clinically noted post-service prior to 2007, and service connection for GERD on the basis that such disability became manifest in service and persisted is not warranted.  

The Board finds that the May 2015 VA examiner's report concluding that the Veteran's GERD was not incurred in or caused by service warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and explains why the complaints and findings shown do not support a nexus between any current GERD and the Veteran's service.  The VA examiner's report also included a physical examination and thorough review of the record.

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against this claim, indicating that the Veteran's current GERD is not related to service.  The more probative evidence in the record is against a finding that any current GERD disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that he has GERD that is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a gastrointestinal diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  The diagnosis of a disease such as GERD is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir, 2006)).  While a layperson may provide testimony bearing on etiological factors for a disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), what has caused a specific diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for GERD.  Accordingly, the appeal in the matter must be denied.

IBS

The Veteran contends that he has IBSs that was incurred in or caused by service.  His STRs are silent for complaints, findings, treatment or diagnosis of IBS.  On May 1988 service retirement examination, the abdomen and viscera were normal on clinical evaluation.

In a July 1997 letter, Dr. Solcher stated, "I would bet that a lot of the stomach problems are those of irritable bowel syndrome."

The postservice treatment records do not show a current diagnosis of IBS.  On January 2009 colonoscopy, there was no evidence of any abnormality involving the colon or bowels with the exception of hemorrhoids.  

On January 2011 VA diabetes examination, the Veteran denied symptoms of gastrointestinal disease.

All other VA and private treatment records are silent for a diagnosis of, or treatment for, IBS.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., IBS.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for IBS.  Significantly, the Veteran has not identified any physician who has provided him a current diagnosis of (or provides ongoing treatment for) IBS.  As he has not presented any competent evidence that he has IBS, he has not presented a valid claim of service connection for such disease.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal in this matter must be denied.

[The Veteran is advised that evidence that he has developed IBS may be a basis for reopening this claim.]

Bilateral foot disability

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs show that in October 1981, he complained of pain and swelling of the right great toe; he denied trauma to the foot.  A small abrasion was noted to the superior aspect of the toe which appeared to be a rubbing injury; the assessment was contusion injury of the right great toe p/o cellulitis.  The STRs are otherwise silent for any complaints, findings, treatment or diagnosis regarding either foot.  On May 1988 service retirement examination, the lower extremities were normal on clinical evaluation.

The medical evidence is silent regarding the feet until October 2006.  On October 2006 treatment, the Veteran complained of pain to both fifth metatarsophalangeal joints for the past 4 to 6 months and pain to both first metatarsophalangeal joints for several years; he reported pain, stiffness and cramping to both feet.  X-ray results of both feet showed no evidence of fracture or dislocation; there was mild lateral deviation of the hallux bilaterally, with medial and dorsal bony prominences at the first metatarsal heads bilaterally; there was lateral deviation of the fifth metatarsal bone bilaterally, with lateral and dorsal bony prominences at the fifth metatarsal heads.  The impressions included painful feet, bilateral bunions, exostosis of the first and fifth metatarsal heads bilaterally, neuroma of the fourth interspace of the right foot, and diabetic peripheral neuropathy [Peripheral neuropathy of both lower extremities is service-connected.].

On May 2008 treatment, plantar fascial fibromatosis was diagnosed; X-ray results of the feet were normal.  On October 2010 treatment, there was pain with palpation to the right first metatarsophalangeal joint; the assessments included onychomycosis and right hallux rigidus.  On August 2014 treatment, the Veteran complained of left foot edema; on physical examination, the condition appeared to be related to recent onset of peripheral vascular disease.

On May 2015 VA examination, the examiner noted that a contusion to the right foot was diagnosed in October 1981.  The Veteran reported on examination that his right foot felt numb and he experienced foot pain described as a dull ache; he denied any functional loss or impairment of the right foot.  On physical examination, there was right foot pain, which the examiner opined was not secondary to the noted injury; left foot pain was not reported.  X-rays showed degenerative joint disease of both feet.  The examiner opined that no disability related to the right foot big toe contusion was found on examination.  The examiner opined that there is objective evidence of one documented episode which resolved without further incidents while in service.  The examiner opined that the Veteran's claimed right foot condition is less likely as not (less than 50% probability) incurred in or caused by the right foot big toe contusion during service.

A chronic disability of either foot was not noted in service (as the right great toe abrasion in 1981 was an acute injury that resolved with no residual complaints noted in the remaining near-7 years of the veteran's active duty) or clinically noted post-service prior to 2006, and service connection for a bilateral foot disability on the basis that such disability became manifest in service and persisted is not warranted.  As arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 
The Board finds that the May 2015 VA examiner's report concluding that the Veteran does not have a current right foot disability related to service warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and it explains why the complaints and findings shown do not support a nexus between any diagnosis of a right foot disability and the Veteran's service.  The VA examiner's report also included a physical examination and thorough review of the record.

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current disability of either foot related to service.  The more probative evidence in the record is against a finding that any current bilateral foot disability was incurred in or caused by the Veteran's active service.  Again, bilateral peripheral neuropathy is service-connected, and not at issue.

Regarding the Veteran's own opinion that he has a bilateral foot disability that is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a musculoskeletal diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific foot disability is not a matter capable of resolution by lay observation (see Buchanan, supra)).  While a layperson may provide testimony bearing on etiological factors for a disability (see Davidson, supra), what has caused a specific diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau, supra).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a bilateral foot disability.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for hemorrhoids is denied.

Service connection for GERD is denied.

Service connection for IBS is denied.

Service connection for a bilateral foot disability is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims of service connection for hypertension and diabetic nephropathy; they must be remanded for evidentiary development.  See 38 C.F.R. § 3.159.

The Veteran has alternately claimed that these disabilities are related (secondary) to his service-connected diabetes mellitus.  Under 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

Regarding diabetic nephropathy, the medical opinions of record are conflicting regarding the etiology of the disability.  In a November 2009 statement, treating endocrinologist Dr. Lubbos stated that the Veteran's kidneys had "been affected" and were functioning at a capacity of 49 percent, compared to the desired of 60 percent or higher; she opined that this is probably secondary to diabetes and blood pressure.  On January 2011 VA diabetes examination, the examiner noted that a recent urinalysis showed no evidence of proteinuria, and the Veteran denied symptoms of diabetic nephropathy; the examiner stated that the evidence did not show kidney disease.  In a September 2011 letter, Dr. Lubbos stated that she had been treating the Veteran since 2009 for multiple medical problems including diabetes mellitus, and he was also known to have hypertension for which he took multiple medications; Dr. Lubbos opined that, because of his diabetes, the Veteran developed multiple complications, including chronic kidney disease, stage III, with estimated GFR of 49 percent.  In an October 2011 letter, cardiologist Dr. Mathew stated that he had been treating the Veteran since November 2009, and his diagnoses included, in pertinent part, diabetes, hypertension and renal insufficiency; Dr. Mathew opined that the renal insufficiency was likely caused by diabetes/hypertension, noting that creatinine was 1.5 in April 2011.  On February 2012 VA examination, the examiner opined that the claimed condition of renal insufficiency was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that January 2011 VA examination revealed no evidence of diabetic nephropathy; the examiner further noted that there was no evidence of microalbumin in the Veteran's urine and opined that, therefore, he does not have diabetic nephropathy.  None of these opinions is adequate for rating purposes; they include rationale that the Board cannot readily reconcile.  Accordingly another examination to secure an adequate medical opinion is necessary.

A January 2011 VA examiner opined that the Veteran's hypertension is not a complication of diabetes "because the onset of hypertension was the same as the onset of diabetes".  Because the January 2011 VA examination did not include an opinion regarding whether the Veteran's hypertension is aggravated by his diabetes mellitus, the opinion offered is less than adequate for proper adjudication of the matter.  The medical opinions in the record do not adequately address whether the Veteran's service-connected diabetes mellitus aggravated his hypertension.  Consequently, another examination to determine the etiology of the Veteran's hypertension is necessary.   

Finally, updated records of any VA evaluations or treatment the Veteran may have received for the disabilities remaining at issue are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for hypertension and nephropathy.  

2.  The AOJ should then arrange for an examination of the Veteran by an appropriate physician to determine the nature and likely etiology of his hypertension and any nephropathy, and in particular whether or not each is related to (was caused or aggravated by) his service-connected diabetes mellitus.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:  

The examiner must explain the rationale for all opinions.  

(a) Please identify (by diagnosis) any renal disability found.  If none is diagnosed please reconcile such conclusion with the statements by Dr. Lubbos and Dr. Matthew cited above.

(b) What is the likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was either (i) caused by or (ii) aggravated by (increased in severity due to) his service-connected diabetes mellitus.  [The opinion must address aggravation.]

(c) If the opinion is to the effect that the diabetes mellitus did not cause, but aggravated, the hypertension, the examiner should also specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.  

(d) Please identify the likely etiology for any renal disability diagnosed,?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was either (i) caused by or (ii) aggravated by (increased in severity due to) his service-connected diabetes mellitus.  [The opinion must address aggravation.]  If a diagnosed renal disability is determined to be unrelated to diabetes, please reconcile that conclusion with the opinions by Dr. Lubbos and Dr. Matthew suggesting otherwise.

The examiner must explain the rationale for all opinions.  The rationale must reflect consideration of the conflicting opinions of record.

3.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


